Title: To Thomas Jefferson from Gideon Granger, 10 November 1806
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            Sir
                            
                            General Post Office November 10th. 1806
                        
                        I present you with the following statement relative to the contract made in January or rather February 1805
                            for the post route from Morgantown N.C. to Greenville, or rather Pendleton S.C. .—
                        It is true that C. Bruce was at my office at the time mentioned and that he made the offers he states. It
                            is also true that he had performed the route from Columbia to Greenville with perfect propriety as I thought and was
                            recommended by the gentlemen named by him. It is likewise true that I renewed his contract on the Columbia route and
                            declined at that time deciding on the other—giving him at the same time reason to expect the contract, if I did not
                            receive better bids, for that was my determination; feeling quite an interest in his favor for the fidelity and
                            punctuality with which he had performed.
                        Bruce put his business into the hands of Col Earle, then member of Congress, as will appear by Bruces letter
                            of March 14th. 1805 marked A. & by Mr. Earle’s letter of March 18th. 1805. marked B. and retired southward.
                        The mail had been impeded by a severe snow Storm. I therefore delayed deciding on the body of the contracts
                            untill the arrival of the pending mails, which had become due at the office.
                        After the mail had arrived, Col Earl and Col Holland called at the office. The latter gave in a bid for
                            Alexander Gilbert on the Morgantown route—he was then the contractor—and the offer simply was to continue in the public
                            service for a continuance of the pay he then received from the public, which was 432$ for carrying the mail from
                            Morgantown to Grenville; a distance of 77 miles, and by my special order, issued on the 16th. of November 1803 to
                            accommodate the Southern and Western correspondence I had extended the route from Grenville to Pendleton, a distance of
                            about 28 miles, for which I had allowed him an extra compensation of 42$ a quarter, making the whole route 600$—The
                            distance is 105 miles, and a great part of the road very rough and bad. The price demanded was, in my opinion, reasonable.
                            But as I considered Bruce a very good contractor, and he had offered lower terms I was still inclined to give him this
                            route—Col Holland strongly opposed it, and said I was much mistaken in the character of Bruce—that the bid originated
                            in ill nature—and to bestow so many contracts on him would give great offence to the people in that part of the country.
                            Col Earl, with whom as before mentioned, Bruce had left his business also stated that altho’ he had full confidence in
                            Bruce and believed he would execute as much business as he could attend to personally, with fidelity, yet, he delicately
                            expressed a doubt as to some others, who Bruce would probably employ, and declared that tho’ he had recommended Bruce he
                            had no idea of his bidding for so much, and he could not advise me to bestow so many contracts on him—but should advise
                            me to the contrary.
                        Feeling myself embarrassed, I let the business rest for a few days. While it lay in this situation the
                            Postmaster at Chester S.C. exhibited by his letter of January the 20th. 1805 a complaint against Mr. Bruce; stating, that
                            he had not delivered the mail at his office for three weeks. I immediately wrote Bruce. A copy of the letter is inclosed,
                            marked C.
                        As this extraordinary neglect of duty took place during Bruce’s journey to this office, it gave additional
                            force to the doubts expressed by Col. Earl, respecting the persons employed by Bruce, I mean his sons. After further
                            consultation with Col Holland and Col Earl, I continued Alexander Gilbert in the carriage of the Morgantown mail at the
                            old price of $600.—And Col Earl, to prevent Bruce from having too many contracts gave a bid for the route from Edgefield
                            to Pendleton, in the name of James Wood at 740. Drs. and I gave Wood that contract.
                        The last mentioned on his list, vizt. from Washington to Jackson ch. Ga. I gave to Bruce at his bid (330
                            dollars). He examined the route, and finding it unprofitable, refused to execute his contract, as will appear by Samuel
                            Gardners letter of April 7th. 1805, marked D. and by a copy of my letter to Bruce marked with the same letter.
                        I have always considered in making contracts for the transportation of the mail, two things claimed my
                            attention. 1st. To insure a faithful and regular conveyance of intelligence. 2nd. To obtain the best terms I could
                            consistent with a reasonable satisfaction on the first point.—But I have never considered myself bound to accept the
                            lowest terms offered; were that the case, it would preclude all exercise of discretion or judgment.
                        I am responsible for the exercise of a sound discretion, and whenever it appears that I have not called that
                            to my aid—it will certainly create a doubt, either of my integrity or ability—But I feel confident that every person who
                            shall gain a knowledge of the whole facts, stated in this representation, will justify my conduct.
                        To shew that this was not an extraordinary act, designed to injure Bruce or to favor others, I will just
                            remark—that on the same list of contracts, it will be found that for the route between Harrisville and Halifax Va. the
                            bids were.
                  
                     
                        
                           
                           William Gholson
                           490
                        
                        
                           
                           Robert Wallace
                           492
                        
                        
                           
                           Alexr Madill
                           600
                        
                     
                  
                        
                        I rejected Gholson in toto, as a bad contractor and gave the contract to Madill at 550. on the advice of
                            Peterson Goodwin, member of Congress.
                        On an examination of the bids given in January 1805 it appears that in two instances, I allowed contracts
                            with persons who were not the lowest bidders, making an expense to the public of 240$ per Ann.: and at the same time I
                            rejected the lowest bid on a number of other route’s and procured contracts on these $1501 cheaper than the lowest bids—so
                            that the exercise of discretion secured the Government from unfaithful agents, and saved an annual expenditure of $1261—Facts which have transpired since January 1805 have fully justified the fears I entertained in consequence of the various
                            representations above stated.
                        The mail committed to the care of Charles Bruce has been repeatedly robbed by his own son, as will appear by
                            his confession, marked E.
                        I leave the President to infer either the guilt or innocence of Bruce himself, and his other sons, from a
                            perusal of the detailed report of the Postmaster at Athens Ga. marked F.
                        Since the vigilance of the officers of this department detected this scene of iniquity, Bruce has vowed
                            vengeance, and his insolence has required, on my part, the exercise of my whole stock of patience. To you, sir, the detail
                            would be uninteresting.
                        When it suits your convenience I have to request a return of the original papers.
                        Yours sincerely
                        
                            Gidn Granger
                     
                        
                    